Name: Council Decision (EU) 2015/1340 of 13 July 2015 on the conclusion, on behalf of the European Union, of the Agreement between the European Union and its Member States, of the one part, and Iceland, of the other part, concerning Iceland's participation in the joint fulfilment of commitments of the European Union, its Member States and Iceland for the second commitment period of the Kyoto Protocol to the United Nations Framework Convention on Climate Change
 Type: Decision
 Subject Matter: environmental policy;  European construction;  deterioration of the environment;  Europe;  international affairs
 Date Published: 2015-08-04

 4.8.2015 EN Official Journal of the European Union L 207/15 COUNCIL DECISION (EU) 2015/1340 of 13 July 2015 on the conclusion, on behalf of the European Union, of the Agreement between the European Union and its Member States, of the one part, and Iceland, of the other part, concerning Iceland's participation in the joint fulfilment of commitments of the European Union, its Member States and Iceland for the second commitment period of the Kyoto Protocol to the United Nations Framework Convention on Climate Change THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 192(1), in conjunction with Article 218(6)(a), thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) The Kyoto Protocol to the United Nations Framework Convention on Climate Change (the Kyoto Protocol) entered into force on 16 February 2005 and contains legally binding emission reduction commitments for its first commitment period, from 2008 to 2012, for Parties listed in its Annex B. The Union approved the Kyoto Protocol by Council Decision 2002/358/EC (2). The Union and its Member States ratified the Kyoto Protocol and agreed to fulfil their commitments under the first commitment period jointly. Iceland ratified the Kyoto Protocol on 23 May 2002. (2) The Council, at its meeting on 15 December 2009, welcomed a request by Iceland to fulfil its commitments under a second commitment period jointly with the Union and its Member States, and invited the Commission to present a recommendation for the opening of the necessary negotiations on an agreement with Iceland that is in line with the principles and criteria set out in the Union's Climate and Energy Package. (3) At the Doha Climate Conference in December 2012, all parties to the Kyoto Protocol agreed on the Doha Amendment which establishes a second commitment period of the Kyoto Protocol, starting on 1 January 2013 and ending on 31 December 2020. The Doha Amendment amends Annex B to the Kyoto Protocol, sets out further legally binding mitigation commitments for parties listed in that Annex for the second commitment period, amends and further elaborates on provisions concerning the implementation of parties' commitments during the second commitment period. (4) The targets for the Union, its Member States and Iceland are inscribed in the Doha Amendment with a footnote stating that those targets are based on the understanding that they will be fulfilled jointly, in accordance with Article 4 of the Kyoto Protocol. The Union, its Member States and Iceland also issued a joint statement upon the adoption of the Doha Amendment on 8 December 2012, expressing their intention to fulfil their commitments for the second commitment period jointly. The statement was agreed during an ad hoc meeting of EU Ministers in Doha and endorsed by the Council on 17 December 2012. (5) In that statement the Union, its Member States and Iceland stated, in line with Article 4(1) of the Kyoto Protocol, which allows parties to fulfil their commitments under Article 3 of the Kyoto Protocol jointly, that Article 3(7 ter) of the Kyoto Protocol will be applied to the joint assigned amount pursuant to the Agreement on joint fulfilment by the Union, its Member States, Croatia and Iceland and that it will not be applied to Member States, Croatia or Iceland individually. (6) Article 4(1) of the Kyoto Protocol requires parties that agree to fulfil their commitments under Article 3 of the Kyoto Protocol jointly to set out in the Agreement the respective emission level allocated to each of the parties to that Agreement. Article 4(2) of the Kyoto Protocol requires the parties to a joint fulfilment agreement to notify the Secretariat of the Kyoto Protocol of the terms of this agreement on the date of deposit of their instruments of ratification or approval. (7) The terms of the agreement to fulfil jointly the commitments of the Union, its Member States and Iceland under Article 3 of the Kyoto Protocol are laid down in an Annex to Council Decision (EU) 2015/1339 (3). Those terms are also laid down in Annex 2 to the Agreement between the European Union and its Member States, of the one part, and Iceland, of the other part, concerning Iceland's participation in the joint fulfilment of the commitments of the European Union, its Member States and Iceland for the second commitment period of the Kyoto Protocol to the United Nations Framework Convention on Climate Change (hereafter referred to as the Agreement). (8) To ensure that Iceland's obligations in the joint fulfilment are laid down and applied in a non-discriminatory manner, treating Iceland and Member States alike, the emission level for Iceland was determined in a way that is consistent both with the quantified emissions reduction commitment inscribed in the third column of Annex B to the Kyoto Protocol, as amended by the Doha Amendment, and with Union legislation, including the 2009 Climate and Energy Package and the principles and criteria on which objectives in that legislation are based. (9) The Agreement was signed on 1 April 2015 in accordance with Council Decision (EU) 2015/146 (4). (10) In order to pursue the rapid entry into force of the Doha Amendment, before the United Nations climate conference in Paris at the end of 2015, which is to adopt a new legally binding instrument for the period after 2020, and to underline the commitment of the Union, its Member States and Iceland to enable the legal force of the second commitment period in a timely manner, the Union, the Member States and Iceland should endeavour to ratify both the Doha Amendment and the Agreement not later than the third quarter of 2015. (11) The Agreement should be approved on behalf of the Union, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and its Member States, of the one part, and Iceland, of the other part, concerning Iceland's participation in the joint fulfilment of commitments by the European Union, its Member States and Iceland for the second commitment period of the Kyoto Protocol to the United Nations Framework Convention on Climate Change (hereafter referred to as the Agreement) is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall designate the person(s) empowered to deposit, on behalf of the Union, the instrument of ratification provided for in Article 10 of the Agreement with the Secretary-General of the Council of the European Union, in order to express the consent of the Union to be bound by that Agreement. Article 3 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 13 July 2015. For the Council The President F. ETGEN (1) Consent of 10 June 2015 (not yet published in the Official Journal). (2) Council Decision 2002/358/EC of 25 April 2002 concerning the approval, on behalf of the European Community, of the Kyoto Protocol to the United Nations Framework Convention on Climate Change and the joint fulfilment of commitments thereunder (OJ L 130, 15.5.2002, p. 1). (3) Council Decision (EU) 2015/1339 of 13 July 2015 on the conclusion, on behalf of the European Union, of the Doha Amendment to the Kyoto Protocol to the UNFCCC and the joint fulfilment of commitments thereunder (see page 1 of this Official Journal). (4) Council Decision (EU) 2015/146 of 26 January 2015 on the signing, on behalf of the European Union, of the Agreement between the European Union and its Member States, of the one part, and Iceland, of the other part, concerning Iceland's participation in the joint fulfilment of commitments of the European Union, its Member States and Iceland for the second commitment period of the Kyoto Protocol to the United Nations Framework Convention on Climate Change (OJ L 26, 31.1.2015, p. 1).